Citation Nr: 0937749	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-36 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a dental disability for 
the purposes of compensation and VA outpatient dental 
treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1960 to November 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that in service in 1961 he had a bottom 
front tooth knocked out during a fight and he subsequently 
had a dental bridge placed at Fort Bliss, Texas.  

The service dental records in June 1961 show the Veteran had 
a "Prep & Imp (3) Unit Br #25, 23 F. G. Cr V."  The next 
entry shows "Ins (3) Unit Br." A private dentist in 
November 2006 stated that he has treated the Veteran since 
1971, at which time the Veteran had a mandibular anterior 
bridge, which the Veteran stated was placed in 1961.  The 
dentist further stated that the Veteran's periapical lesion 
was due to trauma in service and that the Veteran currently 
had chronic inflammation in the area and he needed to have 
the bridge replaced and a tooth removed.  



As the evidence of record is insufficient to decide the 
claim, under the duty to assist, further evidentiary 
development is needed.  Accordingly, the case is REMANDED for 
the following action.

1. Afford the Veteran for a VA dental 
examination.  
The examiner is asked to address the 
following: 

Are the in-service dental entries in 
June 1961 "Prep & Imp (3) Unit Br 
#25, 23 F. G. Cr V and "Ins (3) Unit 
Br" consisted with the fitting for a 
bridge and, if so, is such a bridge 
consistent with a dental trauma as 
described by the Veteran, that is, a 
bottom tooth was knocked out in 
fight? 

The claims folder should be made available 
to the examiner for review. 
        
2. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




